Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
           Group I, claim(s) 1-9, drawn to a method performed by a device comprising at least one processor, of selecting a treatment for a subject with a disease or disorder.
           Group II, claim(s) 10-13, drawn to a method performed by a device comprising at least one processor, of selecting a treatment for a subject with a disease or disorder.
           Group III, claim(s) 14, drawn to  a method performed by a device comprising at least one processor, of selecting a treatment for a subject with a disease or disorder and is more likely to respond to a treatment.
           Group IV, claim(s) 15-16, drawn to a method, performed by a device comprising at least one processor, of drug repositioning.
           Group V, claim(s) 17, drawn to a method, performed by a device comprising at least one processor, of identifying a potential adverse effect of a treatment in a subject with a disease or disorder.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  Group I involves selecting a treatment for a subject and Groups II-V do not require this limitation.  Group II requires administering a treatment and Groups I and III-V do not require this limitation.  Group III requires computing an expected post-treatment genome-wide expression profile and Groups I, IV and V do not require this limitation II requires computing for each a library of gene-expression-modifying agents and Group III does not require this limitation.  Invention III requires identifying the subject to be likely to respond to an alterative treatment and group II does not require this limitation. Group IV requires for each identified patient computing an expected post-treatment genome-wide expression; identifying the therapeutic agent as an agent that is likely to produce a therapeutic effect on the disease or disorder identified in the patients when less than 50% or more of the patients show the expected post-treatment genome-wide expression and identifying the therapeutic as an agent that is not likely to produce a therapeutic effect on the disease or disorder identified in patients when less than 50%of the patients show the expected post-treatment genome-wide expression profile with a smaller deviation from a normal genome-wide expression profile then that of the individual genome-wide expression profile from the normal genome-wide expression profile and Groups I-III and V do not require these limitations.  Group V requires computing an expected post-treatment genome-wide expression profile of the subject as a function of the pre-treatment genome-wide expression profile of the subject and known effects of the treatment on gene expression in cells; and identifying, using at least one of said at least one processor, the treatment to be more likely to induce an adverse effect in the subject when deviation of the expected post-treatment genome- wide expression profile from a normal genome-wide expression profile is larger than deviation of the pre-treatment genome-wide expression profile from the normal genome-wide expression profile, or the expected post-treatment genome-wide expression profile of the subject is similar to expected post-treatment genome-wide expression profiles of patients who have suffered from at least one adverse effect upon administration of the same treatment and Groups I-IV do not require these limitations.  Therefore, there are 5 different methods having different method steps and different purposes.  Under Rule 13 Applicant is entitled to one product, one method of making and one method of using.
                      Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641